Citation Nr: 1710822	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, a mood disorder not otherwise specified, and a general anxiety disorder.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to August 1992.

This appeal came before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing is of record. 

In an April 2012 decision, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, a mood disorder not otherwise specified, and a general anxiety disorder, for further development and adjudicative action.

In a May 2014 decision, the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, a mood disorder not otherwise specified, and a general anxiety disorder.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 decision, the Court vacated the Board's May 2014 decision and remanded the issue to the Board.

In September 2016, the Board remanded the appeal for additional evidentiary development pursuant to the Court's October 2015 decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In September 2016, the Board remanded the appeal to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  The November 2016 VA examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder was incurred in service.  In support of her opinion, the examiner indicated that the rationale provided in the August 2011 and May 2012 VA examinations were sound and supported by the record.  However, these opinions were found inadequate as they applied the improper legal standard and failed to address the nexus opinion from B.H.  Additionally, the examiner elaborated that the Veteran's performance in the military always showed that he performed satisfactorily or above.  Any serious mental illness such as an active untreated psychiatric disorder would not be compatible with service.  The Veteran's December 1991 military personnel records show that he was in the lower 10 percent and was not recommended for reenlistment.  The Board finds that this opinion is inadequate as it was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For the aforementioned reasons, an addendum VA medical opinion is necessary before the claim can be decided on the merits.

In addition, the AOJ was directed to make two attempts to obtain the private treatment records from Dr. David Slater.  However, only one attempt was made, and this oversight was pointed out by the Veteran's attorney.  Lastly, in December 2016, the Veteran wrote that he had been hospitalized for psychiatric reasons four times over the last few months.  These records have not been associated with the record.  As such, these records are relevant to the issue on appeal, and further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(1) (2016).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include complete private treatment records identified by the Veteran from David Slater, M.D and any records associated with the Veteran's recent psychiatric hospitalizations.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

The AOJ must make two attempts to obtain any private medical records identified unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician.  Based on the review of the record, the physician should provide a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's currently diagnosed acquired psychiatric disorder began in service, was caused by service, or is otherwise related to the Veteran's active service.  In rendering the opinion, the examiner should specifically address: 

* The March 2011 opinion provided by the Veteran's VA treating clinician, B.H., who found that the Veteran's mental health symptoms were "greatly exacerbated during his time in military service as a direct result of difficulties he faced while serving."
* The June 2012 opinion provided by the Veteran's VA clinical case manager, R.I., who stated that "taken in the context of the verbal reports offered by the Veteran and his record of declining performance, it would seem difficult to rule out the presence of a significant mental health issue."
* December 1991 military personnel records showing that he was in the lower 10 percent and was not recommended for reenlistment.  

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




